DETAILED ACTION
	This action is in response to the initial filing filed on June 15, 2020.  Claims 1-20 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 1, 11 and 20 recite the limitations, "retrieving a plurality of IP portfolios respectively designated for a plurality of product designs and extracting usage data of a plurality of IPs included in each of the plurality of IP portfolios; training a machine learning (ML) model by using a portion of the retrieved plurality of IP portfolios and the extracted usage data; and in response to receiving at least one criterion for a desired product design from a user, predicting a plurality of IPs adapted for the desired product design based on the ML model and recommending the predicted plurality of IPs for the user.”
The recited claim limitations, “retrieving a plurality of IP portfolios respectively designated for a plurality of product designs and extracting usage data of a plurality of IPs included in each of the plurality of IP portfolios; training a machine learning (ML) model by using a portion of the retrieved plurality of IP portfolios and the extracted usage data; and in response to receiving at least one criterion for a desired product design from a user, predicting a plurality of IPs adapted for the desired product design based on the ML model and recommending the predicted plurality of IPs for the user.” are directed to the abstract idea of fundamental economic principles or practices under mitigating risk.  Specifically, the limitations are directed to using a plurality of IP portfolios and machine learning to provide product recommendations regarding the intellectual property environment and opportunities which is a form of mitigating risk (e.g., against incurring additional expenses in research & development in patented or fully developed technologies).  
Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because improvements to the functioning of a computer or any other technology or technical field as not been shown or disclosed (se MPEP 2106.05(a)).  In addition, independent method claim 1 does not disclose a machine or device performing critical steps of the invention.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The applicant’s specification discloses, “FIG. 1 illustrates a framework of an intellectual property (IP) recommending system according to an exemplary embodiment of the disclosure. With reference to FIG. 1, an IP recommending system 10 is provided as or configured in a server, a workstation, a personal computer, a tabular computer or any other electronic apparatus having computing capability. The IP recommending system 10 is established by data 22, an algorithm 24, and a user interface 26.” (paragraph 0012) reads on a general purpose computer.  Based on the applicant's specification, elements in claims 1-20 require no more than a generic device to perform generic computer functions. None of the limitations, individually and in combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activities previously known in the industry. The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of a processor, data retrieving device, storage device, input device, display and non-transitory computer readable medium are well understood, routine and conventional elements that amount to no more than implementing an idea with a computerized system. The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.   
Dependent claims 2-10 and 12-19 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims: claim 13-16 and 18-19 recite a processor.  Dependent claims 13-16 and 18-19 do not recite additional elements that amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1 , 3-7, 9-11, 13-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchholz US Publication 20160148327 A1.
Claims 1 and 20:
	As per claim 1, Buchholz teaches a method and non-transitory computer readable medium comprising:
retrieving a plurality of IP portfolios respectively designated for a plurality of product designs and extracting usage data of a plurality of IPs included in each of the plurality of IP portfolios (paragraphs 0005 and 0011-0012 “According to one embodiment of the present invention, an intelligent intellectual property (IP) engine (IIPE) retrieves IP-related data from public or proprietary IP databases.  Public IP databases include, for example, Espacenet, USPTO, EPO and other websites. IP-related data may be, for example, patents, trademarks, non-patent literature, R&D information. The retrieved IP-related data is processed to structure, visualize, analyze and interpret the data in an individual context, thereby enabling users to make operational and strategic business decisions.” and “The data in the database may be retrieved and presented at a higher level by topics management system 102, implemented by a content management system, such as Drupal.”);
training a machine learning (ML) model by using a portion of the retrieved plurality of IP portfolios and the extracted usage data (paragraphs 0021-0022 and 0025 “Analysis system 103 may apply other contextual analytics on the IP data in database 101, including data extracted from external databases and websites searched by IIP engine 100. The methods that can be applied by analysis system 103 may include topic modeling, content analytics, natural language processing, principal component analysis (PCA), TRIZ.sup.1 and reverse TRIZ…” and “In analysis system 103, semantic clustering of data sets uses techniques including clustering and statistical measures. Analysis system 103 may provide integrated methods on platforms or tools to allow viewing of data subsets sorted by region, statistical criteria, topics, inventor, patent holder, and time span. The user may also be provided programmable tools to store automated workflows (which may be user-defined) in workflow module 116 that include application steps of analytics. The workflows may include steps based on supervised learning and applications of user-defined priorities and prior probabilities. The automated workflows may also perform analytics based on techniques such as semantic clustering of existing clusters, machine learning and Bayesian Modeling. In addition, the analytics may also apply user-defined cut-offs and contextual relationships among the topics.”); 

and in response to receiving at least one criterion for a desired product design from a user, predicting a plurality of IPs adapted for the desired product design based on the ML model and recommending the predicted plurality of IPs for the user (paragraphs 0023-0024 and 0035 “Over time, based on previous queries, analysis system 103 may adaptively learn the user's core IP content in database 101, and will be able to provide recommendations, insights or advice needed for corporate decisions on competitive activities, IP opportunities and potential infringements.” and “In addition, based in the core IP, IIP engine 100 will be able to (a) identify patents that disclose subject matter close to the core IP to allow competitive analysis and monitoring; (b) identify patents that relate to the subject matters of the core IP to suggest areas for innovation and growth; and (c) identify new application areas for the subject matters of the core IP. These capabilities may be achieved using keywords and strings of keywords, or applying a topic modeling algorithm or other suitable content analytic techniques over the content. The data in the content database relevant to these capabilities include technical objectives, roadmaps, existing IP portfolios, external competitive and comprehensive patents, patents that are licensed or available for purchase, latest results of research and development, and other technical analysis and information. Analysis may include matching of related data, relevance rating, and impact assessment. PCA techniques may be used also to help reduce the complexity of the IP-related data into a contextual structure of patents and IP portfolios. Using these tools, a user can perform “white spot” analysis that highlights specific areas of particular significance from both technology and IP viewpoints.”).

Claim 11:
	As per claim 11, Buchholz teaches a system comprising:
a data retrieving device, configured to connect and retrieve at least one IP database (paragraphs 0005, 0011, and 0014 “The data in the database may be retrieved and presented at a higher level by topics management system 102, implemented by a content management system, such as Drupal.” and “computer network”);

a storage device, configured to store data retrieved by the data retrieving device (paragraphs 0005, 0010-0011 “storage device”);




an input device, configured to receive an input of a user (paragraph 0015 “Using IIP engine 100, a user may perform, for example, a patent search of public or proprietary databases and information sources (e.g., blogs or specialist websites). For such searches, IIP engine 100 may provide semantic search interfaces that are capable of handling multiple languages and which allow the search to take advantage of built-in contextual information and proximity.”);

a display (paragraph 0035 “In one embodiment, the automated procedures may include generation of a “visualization dashboard” of the IP-related data (i.e., a presentation of the IP-related data in a pre-defined presentation format).”); 

and a processor, coupled to the data retrieving device, the storage device, the input device and the display, and configured to (paragraphs 0010-0011 and 0035 “microprocessor”, “storage device”, “The data in the database may be retrieved and presented at a higher level by topics management system 102, implemented by a content management system, such as Drupal.”, and “In one embodiment, the automated procedures may include generation of a “visualization dashboard” of the IP-related data (i.e., a presentation of the IP-related data in a pre-defined presentation format).”):

retrieve a plurality of IP portfolios respectively designated for a plurality of product designs from the at least one IP database by using the data retrieving device and extract usage data of a plurality of IPs included in each of the plurality of IP portfolios (paragraphs 0005 and 0011-0012 “According to one embodiment of the present invention, an intelligent intellectual property (IP) engine (IIPE) retrieves IP-related data from public or proprietary IP databases.  Public IP databases include, for example, Espacenet, USPTO, EPO and other websites. IP-related data may be, for example, patents, trademarks, non-patent literature, R&D information. The retrieved IP-related data is processed to structure, visualize, analyze and interpret the data in an individual context, thereby enabling users to make operational and strategic business decisions.” and “The data in the database may be retrieved and presented at a higher level by topics management system 102, implemented by a content management system, such as Drupal.”);

train a machine learning (ML) model by using a portion of the retrieved plurality of IP portfolios and the extracted usage data and store a plurality of parameters of the trained ML model in the storage device (paragraphs 0021-0022 and 0025 “Analysis system 103 may apply other contextual analytics on the IP data in database 101, including data extracted from external databases and websites searched by IIP engine 100. The methods that can be applied by analysis system 103 may include topic modeling, content analytics, natural language processing, principal component analysis (PCA), TRIZ.sup.1 and reverse TRIZ…” and “In analysis system 103, semantic clustering of data sets uses techniques including clustering and statistical measures. Analysis system 103 may provide integrated methods on platforms or tools to allow viewing of data subsets sorted by region, statistical criteria, topics, inventor, patent holder, and time span. The user may also be provided programmable tools to store automated workflows (which may be user-defined) in workflow module 116 that include application steps of analytics. The workflows may include steps based on supervised learning and applications of user-defined priorities and prior probabilities. The automated workflows may also perform analytics based on techniques such as semantic clustering of existing clusters, machine learning and Bayesian Modeling. In addition, the analytics may also apply user-defined cut-offs and contextual relationships among the topics.”);


and in response to the input device receiving at least one criterion for a desired product design from the user, predict a plurality of IPs adapted for the desired product design based on the ML model and recommend the predicted plurality of IPs for the user by displaying the predicted plurality of IPs on the display (paragraphs 0023-0024 and 0035 “Over time, based on previous queries, analysis system 103 may adaptively learn the user's core IP content in database 101, and will be able to provide recommendations, insights or advice needed for corporate decisions on competitive activities, IP opportunities and potential infringements.” and “In addition, based in the core IP, IIP engine 100 will be able to (a) identify patents that disclose subject matter close to the core IP to allow competitive analysis and monitoring; (b) identify patents that relate to the subject matters of the core IP to suggest areas for innovation and growth; and (c) identify new application areas for the subject matters of the core IP. These capabilities may be achieved using keywords and strings of keywords, or applying a topic modeling algorithm or other suitable content analytic techniques over the content. The data in the content database relevant to these capabilities include technical objectives, roadmaps, existing IP portfolios, external competitive and comprehensive patents, patents that are licensed or available for purchase, latest results of research and development, and other technical analysis and information. Analysis may include matching of related data, relevance rating, and impact assessment. PCA techniques may be used also to help reduce the complexity of the IP-related data into a contextual structure of patents and IP portfolios. Using these tools, a user can perform “white spot” analysis that highlights specific areas of particular significance from both technology and IP viewpoints.”).





Claims 3 and 13:
	As per claims 3 and 13, Buchholz teaches the method and system of claims 1 and 11 as described above and further teaches wherein the step of retrieving the plurality of IP portfolios comprises:

labeling each of the plurality of IPs included in each of the plurality of IP portfolios with at least one criterion, wherein the at least one criterion comprises one or a combination of a provider, a name, a type and a version of the IP, and a dimension, a process, a protocol, a performance, and a power consumption required for a product of the IP (paragraphs 0005, 0012, and 0022).

Claims 4 and 14:
	As per claims 4 and 14, Buchholz teaches the method and system of claims 1 and 11 as described above and further teaches wherein the step of extracting usage data of a plurality of IPs comprises:
labeling the usage data of each of the plurality of IPs with at least one user adopting the IP and at least one product the IP is applied for (paragraphs 0005, 0012, and 0024).








Claims 5 and 15:
	As per claims 5 and 15, Buchholz teaches the method and system of claims 1 and 11 as described above and further teaches further comprising:
displaying a user interface including at least one entry for receiving an input of the at least one criterion for the desired product design (paragraph 0015); 

and displaying the predicted plurality of IPs recommended for the user on the user interface (paragraphs 0023-0024 and 0035).

Claims 6 and 16:
	As per claims 6 and 16, Buchholz teaches the method and system of claims 1 and 11 as described above and further teaches wherein the step of displaying the predicted plurality of IPs comprises:
displaying the predicted plurality of IPs as a list including fields of one or a combination of a name of each of the IPs, and a type of a product of each of the IPs (paragraphs 0023-0024 and 0035).

Claims 7 and 17:
	As per claims 7 and 17, Buchholz teaches the method and system of claims 1 and 11 as described above and further teaches wherein the ML model comprises one or a combination of a rule-based algorithm, a segment-based algorithm, an item-based algorithm, or a segment and item based algorithm (paragraph 0017).



Claims 9 and 19:
	As per claims 9 and 19, Buchholz teaches the method and system of claims 1 and 11 as described above and further teaches further comprising:
receiving the IPs selected from the recommended IPs by the user (paragraph 0023); 
and training the ML model by using the received at least one criterion for the desired product design and the received IPs (paragraph 0023).

Claim 10:
	As per claim 10, Buchholz teaches the method of claim 1 as described above and further teaches further comprising:
sorting the predicted plurality of IPs according to a usage probability of each of the predicted plurality of IPs (paragraph 0024).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buchholz as applied to claims 1 and 11 above, and further in view of Van Dusen et al. US Publication 20140075004 A1.
Claim 2:
	As per claim 2, Buchholz teaches the method of claim 1 as described above but does not teach further comprising:
retrieving a product data related to a product of each of the product designs and training the ML model by using the retrieved plurality of IP portfolios and the extracted usage data, and the retrieved product data, wherein the product data comprises one or a combination of market segment information.  However, Van Dusen teaches a System and Method for Fuzzy Concept Mapping, Voting Ontology Crowd Sourcing, and Technology Prediction and further teaches, “The steps in the Investment Planning, Portfolio Analysis, Data Mining and Metrics lifecycles can provide, for example: Prediction of tcept fruition and gestation timeframe; Analysis of technology market segments to focus investment; A wealth of narrowly focused and efficient discussions for locating and funding investment opportunities; Analysis of a tcept and a specific provider prior to investing; Efficient placing of investments in technologies or technology companies; Investment instruments for shared risk and risk spreading in technology investments; Efficient placing of investments in technology spreads or pools; and An extreme increase in the pace of innovation; Tracking and exploitation of a company or organization's patented or patentable property is more efficient and more complete because of the utilization of and connection between a greater amount of information already available to the organization and because of the building of communities of interest specific enough to allow more efficient discovery and control of new ideas and more efficient outreach and awareness regarding sales of rights; Categorization of research provides simplified description of intellectual property and the ability of those who have high interest in the category to recognize the value in the property for acquisition. Less need to widely publicize IP or to organize separate advertising sites for IP sales. IP owners achieve more accurate expectations regarding IP value so IP negotiation is more rapid. Breadth of IP considered is reduced and efficiency of comparison are improved, so specific value of IP is easier to recognize and calculate. License revenue is easier to track because the system can watch productization and utilization by product of IP technology where the competitive intelligence portion of the system is collecting that information. Patent, Trademark and Copyright Protection Management.” (paragraph 2232) and “Intellectual Property Categorization, Analysis, Evaluation, and Comparison Categorize for managing IP department Categorize for compartmentalization of security Categorize for determining ownership of ttx Categorize for determining protection needed for a ttx or whether exposure may occur Organize IP Analysis Focus the Analysis on specific element (claim) of inventions (detailed) Focus the Analysis on specific groupings of elements of invention(s) (expansive) Evaluate Groupings of Ttxs (claims) Coordinate with others Obtain input/evaluations from others Competition and Competitive Product Analysis Provide structure for determining ownership based upon ownership of prior art Provide some organizational learning--reusability of prior efforts and analysis; continuity of organization Licensing negotiation and packaging Basis for analytics--different analysis patterns for different tcepts.” (paragraph 2247).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Buchholz to include retrieving a product data related to a product of each of the product designs and training the ML model by using the retrieved plurality of IP portfolios and the extracted usage data, and the retrieved product data, wherein the product data comprises one or a combination of market segment information as taught by Van Dusen in order to determine the different types of classifications, fields, or markets associated with the intellectual property.   



Claim 12:
	As per claim 12, Buchholz teaches system of claim 11 as described above but does not teach wherein the processor further retrieves a product data related to a product of each of the product designs and training the ML model by using the retrieved plurality of IP portfolios, the extracted usage data and the retrieved product data, wherein the data comprises marketing information.  However, Van Dusen teaches a System and Method for Fuzzy Concept Mapping, Voting Ontology Crowd Sourcing, and Technology Prediction and further teaches, “The steps in the Investment Planning, Portfolio Analysis, Data Mining and Metrics lifecycles can provide, for example: Prediction of tcept fruition and gestation timeframe; Analysis of technology market segments to focus investment; A wealth of narrowly focused and efficient discussions for locating and funding investment opportunities; Analysis of a tcept and a specific provider prior to investing; Efficient placing of investments in technologies or technology companies; Investment instruments for shared risk and risk spreading in technology investments; Efficient placing of investments in technology spreads or pools; and An extreme increase in the pace of innovation; Tracking and exploitation of a company or organization's patented or patentable property is more efficient and more complete because of the utilization of and connection between a greater amount of information already available to the organization and because of the building of communities of interest specific enough to allow more efficient discovery and control of new ideas and more efficient outreach and awareness regarding sales of rights; Categorization of research provides simplified description of intellectual property and the ability of those who have high interest in the category to recognize the value in the property for acquisition. Less need to widely publicize IP or to organize separate advertising sites for IP sales. IP owners achieve more accurate expectations regarding IP value so IP negotiation is more rapid. Breadth of IP considered is reduced and efficiency of comparison are improved, so specific value of IP is easier to recognize and calculate. License revenue is easier to track because the system can watch productization and utilization by product of IP technology where the competitive intelligence portion of the system is collecting that information. Patent, Trademark and Copyright Protection Management.” (paragraph 2232) and “Intellectual Property Categorization, Analysis, Evaluation, and Comparison Categorize for managing IP department Categorize for compartmentalization of security Categorize for determining ownership of ttx Categorize for determining protection needed for a ttx or whether exposure may occur Organize IP Analysis Focus the Analysis on specific element (claim) of inventions (detailed) Focus the Analysis on specific groupings of elements of invention(s) (expansive) Evaluate Groupings of Ttxs (claims) Coordinate with others Obtain input/evaluations from others Competition and Competitive Product Analysis Provide structure for determining ownership based upon ownership of prior art Provide some organizational learning--reusability of prior efforts and analysis; continuity of organization Licensing negotiation and packaging Basis for analytics--different analysis patterns for different tcepts.” (paragraph 2247).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Buchholz to wherein the processor further retrieves a product data related to a product of each of the product designs and training the ML model by using the retrieved plurality of IP portfolios, the extracted usage data and the retrieved product data, wherein the data comprises marketing information as taught by Van Dusen to determine proposed marketing budget or spend with respect to intellectual property.  







Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buchholz as applied to claims 1 and 11 above, and further in view of Walsh US Publication 20210011935 A1.
Claims 8 and 18:
	As per claims 8 and 18, Buchholz teaches the method and system of claims 1 and 11 as described above but do not teach further comprising:
evaluating a performance of the trained ML model by using a remaining portion of the retrieved plurality of IP portfolios and the extracted usage data.  However, Walsh teaches a Recommender Methods and Systems for Patent Processing and further teaches, “Machine learning based retrieval systems and methods are disclosed for mapping between patent or patent application claims and sections of technical standards Disclosed machine learning-based patent recommender systems may be trained and evaluated on example datasets obtained using the disclosed systems and methods. Systems and methods for generating ground truth datasets associating patent claims and sections of standards from information provided in intellectual property rights (IPR) disclosures or based on user feedback are also disclosed herein.” (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Buchholz to include evaluating a performance of the trained ML model by using a remaining portion of the retrieved plurality of IP portfolios and the extracted usage data as taught by Walsh in order to determine the effectiveness or measure the benefits associated with the machine learning model.     




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goodman et al. US Publication 20040122841 A1 Method and System for Evaluating Intellectual Property
Goodman discloses one aspect of the present invention includes a computer-implemented method for evaluating intellectual property. One preferred computer-implemented method includes obtaining a plurality of intellectual property (IP) records, preparing an IP data set based on the plurality of IP records, analyzing the IP data set to obtain an at least one IP cluster, and displaying the at least one IP cluster to allow a user to evaluate IP opportunities for the IP data set. IP opportunities include, but are not limited to, licensing, donation, infringement, and competitive intelligence opportunities.

Carsten et al. US Publication 20140365386 A1 Intellectual Property (IP) Analytics System and Method
Carsten discloses an Intellectual Property (IP) Analytics system/method supporting the rapid analysis of data associated with patents, copyrights, and/or trademarks is disclosed. The system incorporates a graphical user interface (GUI) in conjunction with an IP analytics web server (IAS) to permit user queries regarding IP information to be defined as a graphically interconnected network (GIN) of information flows connecting defined IP data sources, processing functions, and report generation modules. The GIN may be arbitrarily configured based on IP query context to optimize retrieval of information associated with tasks commonly performed in support of IP procurement, maintenance, and defense operations. The system permits a variety of IP query application contexts to be supported, including prosecution, litigation, valuation, licensing, competitive analysis, and commercial research/development. Support for synchronous and asynchronous data analysis is supported with provisions for application programming interfaces (APIs) to IP databases not maintained by the IAS.

Gordon et al. US Publication 20140164008 A1 Methods and Systems for Business Development and Licensing and Competitive Intelligence
Gordon discloses systems and method for making intelligent business development and licensing decisions are disclosed. The present invention generally relates to an analytical tool that combines multiple data and content sets based on user selected factors and presents the data in the form of manipulatable visualizations to facilitate decision making to address a specific business problem. More specifically, this invention relates to providing a single portal for access to a decision support system that enables the visualization of data from multiple content and data sets to facilitate decision making related to opportunities analysis, asset acquisition, and intellectual property licensing.

Grune et al. US Publication 20030004936 A1 Simultaneous Intellectual Property Search and Valuation System and Methodology
Grune discloses a system, method, and computer-based logic flow for a web-enabled tool that allows simultaneous intelligent searching, knowledge management based problem solving, valuation, and modeling of intellectual property and scientific information are described herein. The system accesses databases of intellectual property and scientific information. Additionally, the computer-based logic flow utilizes valuation techniques based on the Black-Sholes Options Pricing model or discounted cash flow methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682